Atkinson, J.
The court properly construed the contract of sale which was the basis of the plaintiff’s claim of title, and committed no error in overruling the motion to continue; a conversion was legally established beyond dispute by the admission of the defendant; and there being no disputed question of fact, save only as to the hire, and the plaintiff being entitled at the trial to elect the form of the verdict, and having done so, the court committed no error of law in directing a verdict for the plaintiff in accordance with such election, leaving to the jury the question as to the value of the hire; and the verdict upon that question is supported by the evidence.

Judgment affirmed.